Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Busche (DE 1020117007).
[Claims 1, 14-15] Regarding claim 1, Busche discloses a battery system comprising: a frame configured to include a pair of first frame beams (Lateral or longitudinal perimeter sections (2a-2b) extend in perpendicular directions) that extend in a first direction and a pair of second frame beams (Lateral or longitudinal perimeter sections extend in perpendicular directions) that extend in a second direction perpendicular to the first direction (FIG 4 below); a plurality of traverses spaced apart in the first direction (Transverse plates 2C) and coupled to the pair of first frame beams(FIG 4 below, the arrangement is exemplary in nature and can be modified as desired by one of ordinary skill in the art in order to meet specific cooling and size requirements); and a plurality of battery modules ( Cells 6 are conventional in the art of batteries and can be provided for in any number, size, voltage) respectively coupled to at least one of the traverses  (FIG 2) and each including a plurality of battery cells arranged in the second direction (FIG 2) wherein the pair of first frame beams include a plurality of coolant supply lines and at least one of the traverses is connected to the coolant supply lines (FIG 6 best illustrates the hollow nature of the sections that receive a coolant flow). Regarding claim 14, Busche teaches a vehicle. Regarding claim 15, Busche discloses a battery that mounts beneath a vehicle floor.

    PNG
    media_image1.png
    876
    748
    media_image1.png
    Greyscale






[Claim 2] Regarding claim 2, Busche discloses the battery system of claim 1, wherein each of the coolant supply lines is integrally formed with the first frame beams, and the coolant duct is integrally formed with at least one of the traverses (See FIG 6 which teaches unitary section joints that receive coolant) (Regarding to make integral, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”). 
 [Claim 4] Regarding claim 4, Busche discloses The battery system of claim 1, wherein the pair of first frame beams and the pair of second frame beams are welded together as extrusion profiles to form a rectangular-shaped system frame (FIG 2 shows the rectangular frame which is conventional in the battery art, further, any mechanical fastening means is available to one of ordinary skill in the art and using welding reduces weight by eliminating discrete fasteners).
[Claim 5] Regarding claim 5, Busche discloses the battery system of claim 1, wherein each of the battery cells includes a bottom surface portion and a side surface portion perpendicularly connected to an end portion of the bottom surface portion, and at least one side portion of each of the battery cells is in thermal contact with the traverse.
 [Claim 11] Regarding claim 11, Busche discloses the battery system of claim 5, wherein at least one side portion of each of the battery cells is in direct contact with the traverse (The cells of Busche are in communication with the frame sections).
[Claim 12] Regarding claim 12, Busche discloses The battery system of claim 5, wherein a thermal pad is disposed between at least one side portion of each battery cell and the traverse (insulators are replete in the art and suitable to be selected by one of ordinary skill to achieve any desired thermal effect).
[Claim 13] Regarding claim 13, Busche discloses the battery system of claim 1, further comprising a lower plate disposed at a lower portion of the battery cells and a system cover disposed at an upper portion of the battery cells (Busche discloses a battery box inherently having a base and cover).
Allowable Subject Matter
1.	Claims 3 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose or otherwise teach inter alia each of the traverses includes a first cross-section connected to a first frame beam A which is one of the pair of first frame beams, a second cross-section connected to a first frame beam B which faces the first frame beam A, and a coolant distributor that is disposed in at least one of the first cross-section and the second cross-section. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618